Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase (US 2009/ 0297197).
For claims 1, 6 and 10: Hase discloses an image forming apparatus (method), fig. 1 comprising:
a print engine 20 including a fuser 6, [0056, 0060];
a power supply device (structure of power source 127 and switch 125) to selectively provide power to the fuser 6, [0125-0126], fig. 12;
a plurality of temperature sensors including a first temperature sensor 68 and a second temperature sensor 67, [0121]; 
a processor (fixer controller) 69, fig. 5 to control power supplied to the fuser based on a value measured by at least one temperature sensor from among the plurality of temperature sensors, [0125, 0152]; and
a protection circuit including a comparator (the controller 126, fig. 12 which, inherently, includes a comparator, because it to determines/ compares the temperature received from the temperature sensors 67, 68 with a threshold/ predetermined temperature [0196, 0225], fig. 12) to supply an output from the comparator (at least indirectly) to the power supply device 125, 127, fig. 12 the output corresponding to identification that the first temperature sensor among the plurality of temperature sensors has an abnormality (overheating) based on a first voltage and a second voltage to the protection circuit, the first voltage corresponding to a first measured temperature value of the first temperature sensor and the second voltage corresponding to a second measured temperature value of the second temperature sensor [0125-0126, 0169, 0220].

For claims 2, 11: Hase discloses the second temperature sensor 67 is disposed to be adjacent/ nearby/ neighboring to the first temperature sensor 68, figs. 4, 12.

For claims 4, 8: Hase discloses that the processor, based on the identified abnormality, is to control the power supply device to block power supplied to the fuser [0141].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9 is/ are rejected under U.S.C. 103 as being unpatentable over Hase in view of Peng et al. (hereinafter Peng, US 2004/ 0086295).	  
For claims 5, 9: Hase discloses the processor, the identified abnormality and the first temperature sensor.
	Hase is silent so as to having a display, wherein the processor, based on the identified abnormality, is to control the display to display a guide on error occurrence on the first temperature sensor.
Peng discloses a display [0232], wherein a processor (control means), based on an identified abnormality, is to control the display to display a guide on error occurrence on a first temperature sensor [0337, 0340].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Hase, so as to have the display, wherein the processor, based on the identified abnormality, is to control the display to display the guide on error occurrence on the first temperature sensor, as taught by Peng, in order to obtain optimize maintenance of the device.

The method steps (Claim 9) will be met during the normal operation of the device stated above.

Response to Arguments
Applicant’s arguments filed on 3/8/2022 with respect to claims 1-15 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 102/ 103 rejection).

Allowable Subject Matter
Claims 3, 7, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable by virtue of their dependency on claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852